UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6679


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JOSEPH PLUMMER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:07-cr-00004-FL-1; 5:14-cv-00119-FL)


Submitted:   October 28, 2014               Decided:   November 5, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Plummer, Appellant Pro Se. Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Plummer seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2012) motion as untimely.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial     showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Plummer has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument      because    the    facts    and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3